      Case 1:17-cv-06261-VM-DCF Document 85 Filed 05/31/19 Page 1 of 2



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
INTERNATIONAL CODE COUNCIL,
INC.,
                                           Civil Action No. 1:17-cv-6261-VM-DCF
                 Plaintiff,
                                           ECF Case
     v.
                                           Hon. Victor Marrero
UPCODES, INC.; GARRETT REYNOLDS;           Courtroom: 11B
and SCOTT REYNOLDS,

                 Defendants.

UPCODES, INC.,

                 Counterclaim-Plaintiff,

     v.

INTERNATIONAL CODE COUNCIL, INC.,

                 Counterclaim-Defendant.


 DEFENDANTS UPCODES, INC., GARRETT REYNOLDS, AND SCOTT REYNOLDS’
   NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT
       Case 1:17-cv-06261-VM-DCF Document 85 Filed 05/31/19 Page 2 of 2



       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in Support

of Defendants UpCodes, Inc., Garrett Reynolds, and Scott Reynolds’ Motion for Partial

Summary Judgment; Defendants UpCodes, Inc., Garrett Reynolds, and Scott Reynolds’

Statement of Undisputed Material Facts Pursuant To L.R. 56.1; Declaration of Joseph C. Gratz in

Support of Defendants’ Motion for Partial Summary Judgment, with exhibits; Declaration of

Garrett Reynolds in Support of Defendants’ Motion for Partial Summary Judgment, with

exhibits; Declaration of Scott Reynolds in Support of Defendants’ Motion for Partial Summary

Judgment; and all prior pleadings, orders, and proceedings herein, Defendants UpCodes, Inc.,

Garrett Reynolds, and Scott Reynolds (collectively “Defendants”) by their attorneys, hereby

move this Court for partial summary judgment that UpCodes as it exists today does not infringe

any valid copyright of Plaintiff. Defendants request oral argument on this motion.



Dated: May 31, 2019                         DURIE TANGRI LLP



                                      By:          /s/ Joseph C. Gratz
                                            RAGESH K. TANGRI (Pro Hac Vice)
                                            rtangri@durietangri.com
                                            JOSEPH C. GRATZ (Pro Hac Vice)
                                            jgratz@durietangri.com
                                            CATHERINE Y. KIM (Pro Hac Vice)
                                            ckim@durietangri.com
                                            217 Leidesdorff Street
                                            San Francisco, CA 94111
                                            Telephone: (415) 362-6666
                                            Facsimile: (415) 236-6300
                                            Attorneys for Defendant and Counterclaim-Plaintiff
                                            UPCODES, INC., GARRETT REYNOLDS, and
                                            SCOTT REYNOLDS




                                               1
